

 S371 ENR: Department of State Authorities Act, Fiscal Year 2017, Improvements Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 371IN THE SENATE OF THE UNITED
		  STATESAN ACTTo make technical changes and other improvements to the Department of State Authorities Act,
 Fiscal Year 2017.1.Short titleThis Act may be cited as the Department of State Authorities Act, Fiscal Year 2017, Improvements Act.2.Reports(a)Omnibus Diplomatic Security and Antiterrorism Act of 1986Section 104(a) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986, as added by section 101 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), is amended by inserting and the Committees on Appropriations of the Senate and the House of Representatives after appropriate congressional committees.(b)Annual report on embassy construction costsSection 118(a) of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended by inserting and the Committees on Appropriations of the Senate and the House of Representatives after appropriate congressional committees.(c)Oversight of and accountability for peacekeeper abusesSection 301(a) of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended by inserting and the Committees on Appropriations of the Senate and the House of Representatives after appropriate congressional committees.(d)Workforce rightsizing reportSection 405(c) of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended by inserting and the Committees on Appropriations of the Senate and the House of Representatives after appropriate congressional committees.(e)Consular immunitySubsection (b)(2) of section 4 of the Diplomatic Relations Act (22 U.S.C. 254c), as added by section 501 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), is amended by striking of the House of Representatives and the Committee on Foreign Relations and inserting and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations.(f)Western Hemisphere Drug Policy Commission reportSection 602(c) of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended—(1)by inserting and the Committee on Appropriations after Committee on Foreign Affairs; and(2)by inserting and the Committee on Appropriations after Committee on Foreign Relations;3.Peacekeeping trainingSection 301 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended—(1)in subsection (e)—(A)in paragraph (1), by striking enhance the discovery and inserting investigate allegations;(B)in paragraph (2), by striking adequately respond to complaints about such offenses by carrying out swift and effective disciplinary action against the personnel and inserting appropriately hold accountable personnel; and(C)in paragraph (3), by inserting , including compensation to victims, as appropriate after responses to such offenses;(2)in subsection (f)(2), by striking any individual who commits an act and inserting personnel who are found to have committed acts; and(3)in subsection (g)(1), by striking noteworthy.4.Qualifications of the United Nations Secretary GeneralSection 310 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended—(1)in subsection (b), by striking The descriptions referred to in subsection (a) shall include the following elements and inserting In addition to the descriptions referred to in subsection (a), each such candidate shall be urged to describe the following; and(2)in subsection (c), by striking such l and inserting such agenda.5.Policy regarding the United Nations Human Rights CouncilSection 311(a)(2) of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended—(1)in subparagraph (C), by striking or at the end;(2)in subparagraph (D), by striking and at the end; and(3)by adding at the end the following new subparagraphs:(E)which has been designated as a Tier 3 country in the annual Department of State Trafficking in Persons Report under the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107); or(F)which is identified as having failed to prevent or address gross violations of human rights in the annual Department of State Human Rights Report under the Foreign Assistance Act of 1961 and the Trade Act of 1974; and.6.Comparative report on peacekeeping operationsSection 313 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended—(1)by inserting and the Committees on Appropriations of the Senate and the House of Representatives after appropriate congressional committees;(2)by amending paragraph (1) to read as follows:(1)a comparison of the costs of current United Nations peacekeeping operations, including the costs incurred by the United States for such operations, and the estimated cost of such operations if implemented unilaterally by the United States;;(3)by redesignating paragraph (2) as paragraph (3); and(4)by inserting after paragraph (1), as amended by paragraph (2) of this section, the following new paragraph:(2)an assessment of the operational, structural, and doctrinal differences between the military and civilian infrastructures of the United States and United Nations and other assumptions that impact cost estimates; and.7.Lateral entry into the Foreign ServiceSection 404(a) of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended by striking outstanding.8.Combating intoleranceThe section heading of section 419 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended by striking anti-semitism and inserting intolerance.9.Technical corrections regarding completion of western hemisphere drug policy commission reportSection 603 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended—(1)in subsection (f)(1), by striking section 362 and inserting section 602(c); and(2)by amending subsection (h) to read as follows:(h)CompensationMembers of the Commission shall serve without pay or benefits..10.Technical correction regarding powers of Western Hemisphere Drug Policy CommissionSection 604 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended by adding at the end the following new subsection:(f)Gifts, bequests, and devisesThe Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money, services, or property, both real and personal, for the purpose of carrying out any duty, power, or authority of the Commission..11.Broadcasting Board of GovernorsSection 703(b)(2) of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended by striking any significant restructuring,.12.Ransoms to foreign terrorist organizationsSection 709(a) of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323) is amended by inserting , to the extent practicable, before transmit.13.Restoration of Tibet reportSection 613 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228, 22 U.S.C. 6901 note), as amended by section 715(b)(1) of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), is further amended—(1)in subsection (a), by striking In general and inserting the following: “Policy.—(1)In general;(2)by redesignating subsection (b) as paragraph (2) and moving such paragraph, as so redesignated, two ems to the right; and(3)by adding at the end the following new subsection:(b)Periodic reportsNot later than 180 days after the date of the enactment of the Department of State Authorities Act, Fiscal Year 2017, Improvements Act, and annually thereafter until December 31, 2021, the President shall transmit to the appropriate congressional committees a report on—(1)the steps taken by the President and the Secretary in accordance with subsection (a)(1) to implement the Tibetan Policy Act of 2002; and(2)the status of any discussions between the People's Republic of China and the Dalai Lama or his representatives or a successor selected by a method of the 14th Dalai Lama’s own choosing or the representatives of such successor..14.Department of State reorganizationsThe report required under subsection (l) of section 7034 of the Consolidated Appropriations Act, 2017 (Public Law 115–31) shall also be provided to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations in the Senate concurrent with the submission of such report to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate pursuant to such subsection.Speaker of the House of RepresentativesVice President of the United States and President of the Senate